 
Exhibit 10.9

EMPLOYMENT AGREEMENT ADDENDUM #1
 
This Addendum pertains to the Employment Agreement between Thomas H. Axelson
("Employee") and Left Behind Games Inc. ("LBG" or the "Company") as Chief
Financial Officer. Employee and the Company are sometimes individually referred
to herein as a "party" and collectively as the "parties."
 
1.  Deferred Compensation and Stock Option. Employee has performed services in
accordance with the parties’ Employment Agreement. However, Employee has not
received compensation from Company in accordance with such Agreement. Employee
hereby waives any such breach of Agreement by Company for valuable consideration
(“Deferred Compensation”) as follows:
 

a.  
compensation as determined in the parties’ Employment Agreement, or;

 

b.  
the right and option to convert all or part of such “Deferred Compensation” to
Stock based upon the same terms and rates consistent with stock purchase
agreements with investors in LBG. Such conversion rates shall be consistent with
the price per share provided to the Company by investors at the time of accrual.

 
By signing below, the parties acknowledge they have read, understand and agree
to this terms and conditions of this Addendum.
 

EMPLOYEE       /s/ Thomas H. Axelson   June 2, 2004     By:
_______________________ ___________ Thomas H. Axelson    Date



 
 


ACCEPTED:


LEFT BEHIND GAMES INC.
a Delaware corporation



/s/ Jeffrey S. Frichner June 2, 2004   By:____________________________
___________ Jeffrey S. Frichner, President Date

   
 
  



